EXHIBIT 99.2 Magna Entertainment Corp. (MEC) Hypothetical Liquidation Analysis USD 000’s This is a hypothetical liquidation analysis for each MEC operating business unit, including Corporate. The analysis is a based on the Company’s January 31, 2010 unaudited balance sheet. The assumed asset recovery levels utilized in this analysis represents management’s best estimate based on information currently available, including real estate appraisals and results from the marketing and sales process undertaken by MEC’s Financial Advisor Miller Buckfire. The hypothetical liquidation analysis relies on certain projected future events and necessarily relies on certain estimates and assumptions in order to arrive at a hypothetical liquidation value for Debtors and their subsidiaries. Although developed and considered reasonable by Management, the estimates and assumptions are inherently subject to significant business, economic, competitive uncertainties and contingencies beyond the control of the Company and Management. The assumptions used in this analysis are, therefore, subject to material change. Accordingly, there can be no assurances that the values reflected in the liquidation analysis would be realized if the Company was, in fact, to undergo such a liquidation, and actual results could vary materially from those shown here. Furthermore, the Company cannot judge with any degree of certainty the impact of a forced liquidation on the market value of individual assets or the collectibility of accounts receivable. Further, there can be no assurance that in a liquidation scenario, the Company can raise the working capital under any credit agreement in order to fund the liquidation process. As a result, the liquidation recovery may be even further diminished. This hypothetical liquidation analysis is subject to change considering future liabilities and prospects for the liquidation of assets and collections of accounts receivable balances. NOTES ON LIQUIDATION ANALYSIS (a) The analysis assumes that it will take 60 days to liquidate the assets. (b) Total net assets include a projected $23 million in cash and cash equivalents. Excludes cash balances from MEC non-debtor European entities as it is assumed that cash on hand will be required to satisfy a wind-down of the European entities. (c) Restricted cash relates primarily to cash held in trust on behalf of the Horsemen, account wagering customers, and the Remington Park sale proceeds. Therefore, it is assumed that restricted cash relating to horsemen and accounting wagering customers would have no recovery value for parties not subject to the various trust agreements. The estimated liquidation proceeds relate to recovering cash deposits for utility providers, and the net proceeds from the sale of Remington Park. (d) The account receivable recovery ranges are applied to receivable balances and does not include intercompany receivables. (e) Prepaid assets are assumed to have limited recoverability due to the nature of the assets as most are either prepaid insurance, licenses or other miscellaneous items. (f) Inventory consists of F&B, print shop, gift shop inventory at the racetracks as well as spare parts and equipment inventory for AmTote. It has been assumed that F&B inventory, particularly perishable items, will have a very limited recovery value. Magna Entertainment Corp. (MEC) Hypothetical Liquidation Analysis USD 000’s (g) A federal income tax refund of approximately of $2.4 million is estimated to be collected relating primarily to loss carrybacks of MEC and its subsidiaries for the periods 2004 to (h) Estimated liquidation proceeds assume that the land is sold for development with no recoverable value for buildings. (i) Equipment includes machinery and equipment, furniture, computer hardware, as well as the account wagering IT infrastructure and intellectual property for XpressBet. (j) Other assets include cash collateral for surety bonds, long-term deposits, investments in joint ventures, an estimated recovery related to gaming right potential at Thistledown and other various items. (k) Asset sales under contract relates to Lone Star Park, Fex Straw Manufacturing and the Meadows holdback note. Assumes that regulatory approval will be obtained for the asset sales, and that any operating losses incurred between the liquidation date and closing will be deducted from the sale proceeds. With respect to Thistledown, assumes termination of existing purchase agreement pursuant to Purchaser termination rights. (l) Total payroll expenses includes base compensation, employer paid benefits and taxes. Ongoing payroll expenses cover key management employees and the accounting, finance and information systems departments of each business unit and the corporate office. No retention bonuses have been assumed in the analysis. Payroll expenses related to the WARN Act include base compensation, benefits and taxes for all terminated employees for a period of 60 days. Under the WARN Act, 60 days notice must be provided to employees (hourly and salaried workers), and applies if the employer has more than 100 employees. The WARN Act does not cover those employees who have worked less than 6 months in the last 12 months and those who work less than 20 hours per week. The WARN Act provisions would be applicable to many of MEC’s business units. (m) Overhead expenses includes all operating costs over the liquidation period including, but not limited to utilities, communication, occupancy, travel and general and administrative. (n) Total professional fees includes fees for financial advisors and attorneys over the estimated 60 day liquidation period which is currently estimated at $2.5 million. (o) Assumes that property tax and insurance costs will not payable during the 60 day liquation process (i.e., assumes that lump sum annual payments are made prior to the liquidation period). (p) For the purpose of this analysis, assumes that the DIP Loan is fully drawn. Magna Entertainment Corp. (MEC) Hypothetical Liquidation Analysis USD 000’s Description Jan 2010 Estimated recovery % Estimated Liquidation Proceeds Assets (Unaudited) Low High Low High Asset categories Cash 22,966 100% 100% 22,966 22,966 Restricted Cash (1) 59,165 87% 87% 51,279 51,279 Accounts receivable 44,700 30% 60% 13,410 26,820 Prepaids 8,724 0% 5% - 436 Inventory 5,671 9% 22% 489 1,258 Income tax receivable 2,442 100% 100% 2,442 2,442 Land (2) 237,657 64% 132% 150,965 313,000 Building and fixtures (2) 342,188 0% 0% - - Equipment and other 84,895 28% 63% 23,761 53,615 Other assets 57,616 10% 81% 6,045 46,518 Asset sales under contract 35,500 61,928 866,024 306,857 580,261 Less:Wind down expenses Professional fees 2,500 2,500 Payroll (WARN Act) (3) 11,978 11,978 Administrative payroll 766 766 Utilities 164 640 G&A, rent, communication, etc 616 616 Other - - Total Wind-down Expenses 16,025 16,500 Net Estimated Liquidation Proceeds Available to Pay Secured Creditors 290,832 563,762 Secured Debt Principal Accrued Interest Letters of credit and commitment fees Total Wells Fargo (Term loan and revolver) 65,045 17 - 65,062 65,062 PNC 12,926 42 - 12,968 12,968 BMO 37,991 - 1,937 39,928 39,928 MID - Gulfstream Park 169,172 18,230 187,402 187,402 MID - Remington Park 22,762 2,238 25,000 25,000 MID - Bridge Loan 125,000 15,632 140,632 140,632 MID - 2008 New Loan - Tranche 1 51,200 6,802 19 58,021 58,021 MID - 2008 New Loan - Tranche 2 789 198 1 988 988 MID - DIP Loan (4) 33,000 - - 33,000 33,000 Total Secured Debt 517,885 43,159 1,957 563,001 563,001 Net Estimated Liquidation Proceeds less Secured Debt (272,169) 761 Footnotes: (1) Restricted cash relates to cash held in trust on behalf of the Horsemen, account wagering customers, and the Remington Park sale proceeds. Therefore, it is assumed that restricted cash relating to horsemen and accounting wagering customers would have no recovery value for parties not subject to the various trust agreements. The estimated liquidation proceeds relate to recovering cash deposits for utility providers, and the net proceeds from the sale of Remington Park. (2) Estimated liquidation proceeds assume that the land is sold for development with no recoverable value for buildings. (3) Under the WARN Act, 60 days notice must be provided to employees (hourly and salaried workers), and applies if the employer has more than 100 employees. The WARN Act does not cover those employees who have worked less than 6 months in the last 12 months and those who work less than 20 hours per week. The WARN Act provisions would be applicable to many of MEC's business units. (4) Assumes that the DIP Loan is fully drawn. Santa Anita Park Hypothetical Liquidation Analysis USD 000’s Description Jan 2010 Estimated recovery % Estimated Liquidation Proceeds Assets (Unaudited) Low High Low High Asset categories Cash 4,984 100% 100% 4,984 4,984 Restricted Cash (1) 3,285 0% 0% - - Accounts receivable 14,060 30% 60% 4,218 8,436 Prepaids (2) 1,247 0% 5% - 62 Inventory (3) 837 5% 15% 42 126 Income tax receivable (4) - 0% 0% - - Land (5) 73,739 100% 200% 73,739 147,478 Buildings (5) 69,632 0% 0% - - Equipment and other 4,192 10% 25% 419 1,048 Other assets (6) 9,635 0% 0% - - 181,611 83,402 162,134 Less:Wind down expenses Professional fees (7) - - Payroll (WARN Act) (8) 2,774 2,774 Administrative payroll 84 84 Utilities 30 118 G&A, rent, communication, etc 30 30 Other Total Wind-down Expenses 2,918 3,006 Net Estimated Liquidation Proceeds Available to Pay Secured Creditors 80,484 159,128 Secured Debt Total Debt Repayment Repayment Wells Fargo (Term loan and revolver) 65,062 65,062 65,062 BMO 39,928 15,422 39,928 MID - Bridge Loan 140,632 - 54,138 MID - 2008 New Loan - Tranche 1 58,021 - - MID - 2008 New Loan - Tranche 2 988 - - MID - DIP Loan (9) 33,000 - - 337,631 80,484 159,128 Net Estimated Liquidation Proceeds Available to Pay Unsecured Creditors - - Footnotes: (1) Restricted cash relates primarily to cash held in trust on behalf of the Horsemen and other parties. Therefore, it is assumed that restricted cash would have no recovery value for parties not subject to the trust agreement. (2) Prepaid assets are assumed to have limited recoverability due to the nature of the assets as most are either prepaid insurance or other miscellaneous items. (3) Inventory consists of print shop, gift shop and F&B. It has been assumed that F&B inventory, particularly perishable items will have limited recovery value. (4) MEC files a consolidated income tax return and as a result there are no income taxes recoverable by the business units. (5) Estimated liquidation proceeds assume that the land is sold for development with no recoverable value for buildings. (6) Other assets relates to costs incurred re: the Caruso JV entitlement process. Assumed to have no recoverable value. (7) Professional fees are included in the MEC Corporate estimates. (8) Under the WARN Act, 60 days notice must be provided to employees (hourly and salaried workers), and applies if the employer has more than 100 employees. The WARN Act does not cover those employees who have worked less than 6 months in the last 12 months and those who work less than 20 hours per week. (9) Assumes that the DIP Loan is fully drawn. (10) The analysis assumes that it will take 60 days to liquidate the assets Golden Gate Fields Hypothetical Liquidation Analysis USD 000’s Description Jan 2010 Estimated recovery % Estimated Liquidation Proceeds Assets (Unaudited) Low High Low High Asset categories Cash 2,688 100% 100% 2,688 2,688 Restricted Cash (1) 1,050 0% 0% - - Accounts receivable 7,098 30% 60% 2,129 4,259 Prepaids (2) 532 0% 5% - 27 Inventory (3) 116 2% 5% 2 6 Income tax receivable (4) - 0% 0% - - Land (5) 57,192 40% 80% 22,877 45,754 Buildings (5) 16,893 0% 0% - - Equipment and other 1,369 10% 25% 137 342 Other assets (6) 8,500 0% 0% - - 95,438 27,833 53,075 Less:Wind down expenses Professional fees (7) - - Payroll (WARN Act) (8) 2,308 2,308 Administrative payroll 72 72 Utilities 22 90 G&A, rent, communication, etc 40 40 Other Total Wind-down Expenses 2,442 2,510 Net Estimated Liquidation Proceeds Available to Pay Secured Creditors 25,391 50,565 Secured Debt Total Debt Repayment Repayment BMO 39,928 24,506 - MID - Bridge Loan 140,632 885 50,565 MID - 2008 New Loan - Tranche 1 58,021 MID - 2008 New Loan - Tranche 2 988 MID - DIP Loan (9) 33,000 272,569 Net Estimated Liquidation Proceeds Available to Pay Unsecured Creditors - - Footnotes: (1) Restricted cash relates primarily to cash held in trust on behalf of the Horsemen and other parties. Therefore, it is assumed that restricted cash would have no recovery value for parties not subject to the trust agreement. (2) Prepaid assets are assumed to have limited recoverability due to the nature of the assets as most are either prepaid insurance or other miscellaneous items. (3) Inventory consists of F&B items. It has been assumed that F&B inventory, particularly perishable items will have limited recovery value. (4) MEC files a consolidated income tax return and as a result there are no income taxes recoverable by the business units. (5) Estimated liquidation proceeds assume that the land is sold for development with no recoverable value for buildings. (6) Relates to an investment in a related company which is controlled by MEC. Assumes no recoverable value. (7) Professional fees are included in the MEC Corporate estimates. (8) Under the WARN Act, 60 days notice must be provided to employees (hourly and salaried workers), and applies if the employer has more than 100 employees. The WARN Act does not cover those employees who have worked less than 6 months in the last 12 months and those who work less than 20 hours per week. (9) (10) Assumes that the DIP Loan is fully drawn. The analysis assumes that it will take 60 days to liquidate the assets Gulfstream Park Hypothetical Liquidation Analysis USD 000’s Description Jan 2010 Estimated recovery % Estimated Liquidation Proceeds Assets (Unaudited) Low High Low High Asset categories Cash 7,015 100% 100% 7,015 7,015 Restricted Cash (1) 474 0% 0% - - Accounts receivable 12,841 30% 60% 3,852 7,705 Prepaids (2) 3,379 0% 5% - 169 Inventory 289 5% 15% 14 43 Income tax receivable (3) - 0% 0% - - Land (4) 52,381 75% 150% 39,286 78,572 Buildings (4) 150,910 0% 0% - - Equipment and other 32,781 10% 25% 3,278 8,195 Other assets (5) 27,882 0% 100% - 27,882 287,952 53,446 129,581 Less:Wind down expenses Professional fees (6) - - Payroll (WARN Act) (7) 1,746 1,746 Administrative payroll 78 78 Utilities 32 128 G&A, rent, communication, etc 60 60 Other Total Wind-down Expenses 1,916 2,012 Net Estimated Liquidation Proceeds Available to Pay Secured Creditors 51,530 127,569 Secured Debt Total Debt Repayment Repayment MID – Gulfstream Park 187,402 51,530 127,569 MID – Remington Park 25,000 MID - DIP Loan (8) 33,000 245,402 51,530 127,569 Net Estimated Liquidation Proceeds Available to Pay Unsecured Creditors - - Footnotes: (1) Restricted cash relates primarily to cash held in trust on behalf of the Horsemen. Therefore, it is assumed that restricted cash would have no recovery value for parties not subject to the trust agreement. (2) The majority ($2.7M) of the prepaid balance relates to prepaid licenses which are assumed to have no recoverable value. (3) MEC files a consolidated income tax return and as a result there are no income taxes recoverable by the business units. (4) Estimated liquidation proceeds assume that the land is sold for development with no recoverable value for buildings Land value includes an assumed recoverable value related to the land lease with the VGP development. (5) Relates to the investment in the Village at Gulfstream Park JV development with Forest City. (6) Professional fees are included in the MEC Corporate estimates. (7) Under the WARN Act, 60 days notice must be provided to employees (hourly and salaried workers), and applies if the employer has more than 100 employees. The WARN Act does not cover those employees who have worked less than 6 months in the last 12 months and those who work less than 20 hours per week. (8) Assumes that the DIP Loan is fully drawn. (9) The analysis assumes that it will take 60 days to liquidate the assets. Palm Meadows Hypothetical Liquidation Analysis USD 000’s Description Jan 2010 Estimated recovery % Estimated Liquidation Proceeds Assets (Unaudited) Low High Low High Asset categories Cash 194 100% 100% 194 194 Restricted Cash 0% 0% - - Accounts receivable 926 30% 60% 278 556 Prepaids 0% 5% - - Inventory 3 5% 15% 0 0 Income tax receivable (1) - 0% 0% - - Land (2) 8,023 50% 100% 4,012 8,023 Buildings (2) 51,135 0% 0% - - Equipment and other 16,683 10% 25% 1,668 4,171 Other assets 0% 0% - - 76,964 6,152 12,944 Less:Wind down expenses Professional fees (3) - - Payroll (WARN Act) (4) - - Administrative payroll (4) - - Utilities 3 11 G&A, rent, communication, etc 10 10 Other Total Wind-down Expenses 13 21 Net Estimated Liquidation Proceeds Available to Pay Secured Creditors 6,139 12,923 Secured Debt Total Debt Repayment Repayment MID – Gulfstream Park 187,402 6,139 12,923 MID – Remington Park 25,000 MID - DIP Loan (5) 33,000 245,402 6,139 12,923 Net Estimated Liquidation Proceeds Available to Pay Unsecured Creditors - - Footnotes: (1) MEC files a consolidated income tax return and as a result there are no income taxes recoverable by the business units. (2) Estimated liquidation proceeds assume that the land is sold for development with no recoverable value for buildings. (3) Professional fees are included in the MEC Corporate estimates. (4) Gulfstream Park performs the administrative functions on behalf of Palm Meadows. WARN act provisions are not expected to be applicable. (5) Assumes that the DIP Loan is fully drawn. (6) The analysis assumes that it will take 60 days to liquidate the assets XpressBet Hypothetical Liquidation Analysis USD 000’s Description Jan 2010 Estimated recovery % Estimated Liquidation Proceeds Assets (Unaudited) Low High Low High Asset categories Cash 1,664 100% 100% 1,664 1,664 Restricted Cash (1) 2,785 0% 0% - - Accounts receivable 542 30% 60% 163 325 Prepaids 512 0% 5% - 26 Inventory 0% 0% - - Income tax receivable (2) 0% 0% - - Land - 0% 0% - - Buildings - 0% 0% - - Equipment and other 3,140 500% 1000% 15,700 31,400 Other assets 0% 0% - - 8,643 17,527 33,415 Less:Wind down expenses Professional fees (3) - - Payroll (WARN Act) (4) - - Administrative payroll 70 70 Utilities 2 4 G&A, rent, communication, etc 50 50 Other Total Wind-down Expenses 124 124 Net Estimated Liquidation Proceeds Available to Pay Secured Creditors 17,405 33,291 Footnotes: (1) Restricted cash relates primarily to cash held in trust on behalf of the account wagering customers. Therefore, it is assumed that restricted cash would have no recovery value for parties not subject to the trust agreement. (2) MEC files a consolidated income tax return and as a result there are no income taxes recoverable by the business units. (3) Professional fees are included in the MEC Corporate estimates. (4) WARN Act provisions are not expected to be applicable. (5) The analysis assumes that it will take 60 days to liquidate the assets. (6) XpressBet is a non-debtor entity. Accordingly, MEC, as the owner of XpressBet, would be entitled to the liquidation proceeds, if any, from XpressBet, which would then be used to repay MID secured debt. AmTote International Hypothetical Liquidation Analysis USD 000’s Description Jan 2010 Estimated recovery % Estimated Liquidation Proceeds Assets (Unaudited) Low High Low High Asset categories Cash 3,032 100% 100% 3,032 3,032 Restricted Cash 0% 0% - - Accounts receivable 4,169 30% 60% 1,251 2,501 Prepaids 895 0% 5% - 45 Inventory (1) 4,186 10% 25% 419 1,047 Income tax receivable (2) 123 100% 100% 123 123 Land - 0% 0% - - Buildings - 0% 0% - - Equipment and other (3) 20,636 10% 35% 2,064 7,223 Other assets 74 0% 0% - - 33,115 6,888 13,970 Less:Wind down expenses Professional fees (4) - - Payroll (WARN Act) (5) 1,350 1,350 Administrative payroll 80 80 Utilities 15 46 G&A, rent, communication, etc 156 156 Other Total Wind-down Expenses 1,601 1,632 Net Estimated Liquidation Proceeds Available to Pay Secured Creditors 5,287 12,338 Secured Debt Total Debt Repayment Repayment MID - DIP Loan (6) 33,000 5,287 12,338 33,000 5,287 12,338 Net Estimated Liquidation Proceeds Available to Pay Unsecured Creditors - - Footnotes: (1) Inventory represents primarily parts inventory (some paper inventory in the US). Given the specific nature of the inventory, it is assumed to have a limited recovery. (2) Income tax recoverable relates to a loss carryback to (3) Fixed assets relates to terminals, servers, display boards, computer hardware and software. (4) Professional fees are included in the MEC Corporate estimates. (5) Under the WARN Act, 60 days notice must be provided to employees (hourly and salaried workers), and applies if the employer has more than 100 employees. The WARN Act does not cover those employees who have worked less than 6 months in the last 12 months and those who work less than 20 hours per week. (6) Assumes that the DIP Loan is fully drawn. (7) The analysis assumes that it will take 60 days to liquidate the assets. Portland Meadows Hypothetical Liquidation Analysis USD 000’s Description Jan 2010 Estimated recovery % Estimated Liquidation Proceeds Assets (Unaudited) Low High Low High Asset categories Cash 778 100% 100% 778 778 Restricted Cash (1) 904 0% 0% - - Accounts receivable 1,062 30% 60% 319 637 Prepaids 169 0% 5% - 8 Inventory 20 5% 15% 1 3 Income tax receivable (2) 0% 0% - - Land 5,194 10% 40% 519 2,078 Buildings - 0% 0% - - Equipment and other 114 10% 25% 11 29 Other assets 0% 0% - - 8,241 1,628 3,533 Less:Wind down expenses Professional fees (3) - - Payroll (WARN Act) (4) 450 450 Administrative payroll 54 54 Utilities 4 16 G&A, rent, communication, etc 30 30 Other Total Wind-down Expenses 538 550 Net Estimated Liquidation Proceeds Available to Pay Secured Creditors 1,090 2,983 Footnotes: (1) Restricted cash relates primarily to cash held in trust on behalf of the Horsemen. Therefore, it is assumed that restricted cash would have no recovery value for parties not subject to the trust agreement. (2) MEC files a consolidated income tax return and as a result there are no income taxes recoverable by the business units. (3) Professional fees are included in the MEC Corporate estimates. (4) Under the WARN Act, 60 days notice must be provided to employees (hourly and salaried workers), and applies if the employer has more than 100 employees. The WARN Act does not cover those employees who have worked less than 6 months in the last 12 months and those who work less than 20 hours per week. (5) The analysis assumes that it will take 60 days to liquidate the assets. (6) Portland Meadows is a non-debtor entity. Accordingly, MEC, as the owner of Portland Meadows, would be entitled to the liquidation proceeds, if any, from Portland Meadows, which would then be used to repay MID secured debt. MEC Corporate Hypothetical Liquidation Analysis USD 000’s Description Jan 2010 Estimated recovery % Estimated Liquidation Proceeds Assets (Unaudited) Low High Low High Asset categories Cash 1,083 100% 100% 1,083 1,083 Restricted Cash (1) 51,279 100% 100% 51,279 51,279 Accounts receivable 486 30% 60% 146 292 Prepaids 783 0% 5% - 39 Inventory 0% 0% - - Income tax receivable (2) 658 100% 100% 658 658 Land - 0% 0% - - Buildings - 0% 0% - - Equipment and other (3) 1,435 2% 5% 29 72 Other assets (4) 11,514 53% 75% 6,045 8,636 67,238 59,239 62,058 Less:Wind down expenses Professional fees 2,500 2,500 Payroll (WARN Act) (5) - - Administrative payroll (5) 188 188 Utilities - - G&A, rent, communication, etc 50 50 Other - - Total Wind-down Expenses 2,738 2,738 Net Estimated Liquidation Proceeds Available to Pay Secured Creditors 56,501 59,320 Secured Debt Total Debt Repayment Repayment PNC 3,298 - BMO - - MID - Gulfstream Park 129,733 31,911 MID - Remington Park 25,000 25,000 MID - Bridge Loan 137,911 23,206 MID - 2008 New Loan – Tranche 1 58,021 58,021 MID - 2008 New Loan – Tranche 2 988 988 MID - DIP Loan (6) - - 354,952 139,125 Net Estimated Liquidation Proceeds Available to Pay Unsecured Creditors (8) (298,451) (79,805) Footnotes: (1) Restricted cash relates to cash held in a segregated account related to the Remington Park sale proceeds, and Utility deposits. Assumes that utility deposits would be recoverable, as well as the Remington proceeds. (2) MEC files a consolidated income tax return and assumes no income taxes are recoverable. (3) Approximately $1 million relates to costs incurred relating to land entitlements for Gulfstream Park land in Aventura. The value of these costs has been attributed to the land at Gulfstream Park. (4) Other assets consistent of cash collateral for surety bonds ($6.9M), cash collateral for insurance ($1.0M), and costs capitalized for certain development projects. (5) Assumes the following personnel would be required during the 60 day liquidation process: 2 legal, 2 finance, 2 Information technology WARN Act provisions are not expected to be applicable. (6) Assumes that the DIP Loan is fully drawn. (7) The analysis assumes that it will take 60 days to liquidate the assets. (8) The estimated shortfall could be reduced, in part, by the liquidation proceeds, if any, from non-debtor entities XpressBet, Portland Meadows and Fex Straw. Thistledown Hypothetical Liquidation Analysis USD 000’s Description Jan 2010 Estimated recovery % Estimated Liquidation Proceeds Assets (Unaudited) Low High Low High Asset categories Cash 1,058 100% 100% 1,058 1,058 Restricted Cash (1) 97 0% 0% - - Accounts receivable (2) 915 30% 60% 275 549 Prepaids 0% 5% - - Inventory 53 5% 15% 3 8 Income tax receivable (3) - - Land (4) 1,002 50% 100% 501 1,002 Buildings (4) 3,934 0% 0% - - Equipment and other 948 10% 25% 95 237 Other assets (5) 1 0% 1000000% - 10,000 8,008 1,931 12,854 Less:Wind down expenses Professional fees (5) - - Payroll (WARN Act) (6) - - Administrative payroll 54 54 Utilities 12 46 G&A, rent, communication, etc 30 30 Other Total Wind-down Expenses 96 130 Net Estimated Liquidation Proceeds Available to Pay Secured Creditors 1,835 12,724 Secured Debt Total Debt Repayment Repayment MID - Bridge Loan 140,632 1,835 12,724 MID - 2008 New Loan - Tranche 1 58,021 MID - 2008 New Loan - Tranche 2 988 MID - DIP Loan (9) 33,000 232,641 1,835 12,724 Net Estimated Liquidation Proceeds Available to Pay Unsecured Creditors - - Footnotes: (1) Restricted cash relates primarily to cash held in trust on behalf of the Horsemen. Therefore, it is assumed that restricted cash would have no recovery value for parties not subject to the trust agreement. (2) AR excludes a tax abatement credit of $176k as it is assumed that no value will be attributed to this asset. (3) MEC files a consolidated income tax return and as a result there are no income taxes recoverable by the business units. (4) Estimated liquidation proceeds assume that the land is sold for development with no recoverable value for buildings. (5) Relates to gaming right potential. (6) Professional fees are included in the MEC Corporate estimates. (7) WARN Act provisions are not expected to be applicable. (8) Assumes termination of existing purchase agreement pursuant to Purchaser termination rights. (9) (10) Assumes that the DIP Loan is fully drawn. The analysis assumes that it will take 60 days to liquidate the assets. Maryland Jockey Club (Laurel, Pimlico, Bowie and OTB’s) Hypothetical Liquidation Analysis USD 000’s Description Jan 2010 Estimated recovery % Estimated Liquidation Proceeds Assets (Unaudited) Low High Low High Asset categories Cash 470 100% 100% 470 470 Restricted Cash (1) (709) 0% 0% - - Accounts receivable (2) 2,601 30% 60% 780 1,561 Prepaids 1,207 0% 5% - 60 Inventory 167 5% 15% 8 25 Income tax receivable (3) 1,661 100% 100% 1,661 1,661 Land (4) 40,126 25% 75% 10,032 30,095 Buildings (4) 49,684 0% 0% - - Equipment and other 3,597 10% 25% 360 899 Other assets (5) 10 0% 0% - - 98,814 13,311 34,771 Less:Wind down expenses Professional fees (5) - - Payroll (WARN Act) (6) 3,350 3,350 Administrative payroll 86 86 Utilities 45 45 G&A, rent, communication, etc 160 160 Other Total Wind-down Expenses 3,641 3,776 Net Estimated Liquidation Proceeds Available to Pay Secured Creditors 9,670 30,995 Secured Debt Total Debt Repayment Repayment PNC 12,968 9,670 12,968 MID - DIP Loan (7) 33,000 - - 45,968 9,670 12,968 Net Estimated Liquidation Proceeds Available to Pay Unsecured Creditors - 18,027 Footnotes: (1) Restricted cash relates primarily to cash held in trust on behalf of the Horsemen. Therefore, it is assumed that restricted cash would have no recovery value for parties not subject to the trust agreement. (2) AR excludes amounts receivable of $1.646M from Cloverleaf Enterprises which has filed for bankruptcy protection and it has been assumed that this receivable will have no recovery value. (3) MEC files a consolidated income tax return and as a result there are generally no income taxes recoverable by the business units.However, MJC has filed amended tax returns to reflect loss carrybacks (for periods prior to being included in MEC’s consolidated tax return), and a recovery is assumed in the analysis. (4) Estimated liquidation proceeds assume that the land is sold for development with no recoverable value for buildings. (5) Professional fees are included in the MEC Corporate estimates. (6) Under the WARN Act, 60 days notice must be provided to employees (hourly and salaried workers), and applies if the employer has more than 100 employees. The WARN Act does not cover those employees who have worked less than 6 months in the last 12 months and those who work less than 20 hours per week. (7) Assumes that the DIP Loan is fully drawn. (8) The analysis assumes that it will take 60 days to liquidate the assets Asset sales under contract Hypothetical Liquidation Analysis USD 000’s Description Jan 2010 Estimated recovery % Estimated Liquidation Proceeds Assets (Unaudited) Low High Low High Lone Star Park (1) 35,000 45,953 Net Estimated Liquidation Proceeds Available to Pay Secured Creditors 35,000 45,953 Secured Debt Total Debt Repayment Repayment MID - DIP Loan (2) 33,000 27,713 20,662 Net Estimated Liquidation Proceeds Available to Pay Unsecured Creditors (3) 7,287 25,291 Fex Straw Manufacturing (1) 500 975 Net Estimated Liquidation Proceeds Available to Pay Unsecured Creditors (4) 500 975 Meadows holdback note - 15,000 Net Estimated Liquidation Proceeds Available to Pay Secured Creditors - 15,000 Secured Debt Total Debt Repayment Repayment MID - Gulfstream Park 187,402 - 15,000 MID - DIP Loan (2) 33,000 - - 220,402 - 15,000 Net Estimated Liquidation Proceeds Available to Pay Unsecured Creditors - - Footnotes: (1) “High” estimate assumes that regulatory approval will be obtained, and any operating losses incurred between the liquidation date and closing will be deducted from the sale proceeds. (2) Assumes that the DIP Loan is fully drawn. (3) Pursuant to the settlement agreement between MID and the UCC, Lone Star Park’s operational requirements are to be funded by MID and the UCC prior to the sale transaction closing. Without this funding, it is unlikely that Lone Star Park would be able to meet its financial obligations in order to get to a closing of the sale contract. In the event that Lone Star Park became insolvent, MID would have the right to foreclose on Lone Star Park such that the assumed sale transaction would not close. (4) Fex Straw is a non-debtor entity. Accordingly, MEC, as the owner of Fex Straw, would be entitled to the liquidation proceeds, if any, from Fex Straw, which would then be used to repay MID secured debt.
